number release date id office uilc cca_2010060414141055 ---------------------------- sec_6330 from --------------------- sent friday june pm to -------------- cc -------------------------- subject fw ------- question ------ let me know if this answers your questions it is our position based on liability under state law that the service can enforce a tax_lien and take administrative levy action against a general_partner based on the assessment and notice_and_demand directed to the partnership see chief_counsel notice_2005_003 after the service files a nftl identifying a general_partner as being liable for a partnership’s employment_taxes a notice of nftl filing must be given to the gp sec_6320 requires that written notice of the right to a cdp hearing be given to the person described in sec_6321 ie any person liable to pay the tax who is described in the nftl sec_301_6320-1 q a a1 chief_counsel notice_2005_003 q a because gps are liable to pay the partnership tax_liabilities separate notices of nftl filing should be given to the partnership and to all general partners listed on the nftl currently the form_4340 does not indicate the fact of and mailing date of a notice of nftl filing even though it does so for the final notice_of_intent_to_levy nevertheless even if the gp alleges that the service did not send an effective notice of filing of nftl and the service cannot satisfactorily prove that it issued an effective notice the nftl is still effective and the only consequence is that the service must issue a substitute cdp_notice based upon which the gp will have an opportunity to request a cdp hearing sec_301_6320-1 q a-a12
